





 
 
 
Notice of Grant of Performance Stock Unit Award
 
BROADCOM INC.
Under the Broadcom Corporation 2012 Stock Incentive Plan
 
1320 Ridder Park Drive
San Jose, CA 95131
 
 
 



 
 
 
 
GRANTEE NAME: <Participant Name>
 
Grant Date:
<Grant Date>
GRANTEE ID: <Employee ID>
GRANT NUMBER: <Client Grant ID>
 
Number of Performance Stock Units:
<Grant Custom Field 4>

The maximum number of shares that may be issued in respect of the Performance
Stock Units is <Number of Awards Granted> shares.


On the grant date shown above (the “Grant Date”), Broadcom Inc., a Delaware
corporation (the “Company”), granted to the grantee identified above (“you” or
the “Participant”) the number of performance stock units shown above (the “PSUs”
or “Performance Stock Units”) under the Broadcom Corporation 2012 Stock
Incentive Plan, as amended (the “Plan”). If and when it vests, each PSU entitles
you to receive a number of shares of the Company’s common stock (each, a
“Share”) as determined below.
The number of Shares issuable in respect of each Performance Period (as defined
in Exhibit A) shall be determined by multiplying the Achievement Factor (as
determined in accordance with Exhibit A) for such Performance Period by
twenty-five percent (25%) of the total number of PSUs shown above, if you have
not incurred a Termination of Services prior to the anniversary of the Grant
Date immediately following the end of such Performance Period (each such
anniversary, a “Vesting Date”) and subject to the additional terms set forth in
the attached Performance Stock Unit Award Agreement.
By accepting this award electronically through the Plan service provider’s
online grant acceptance process:
(1) You agree that the PSUs are governed by this Notice of Grant and the
attached Performance Stock Unit Award Agreement (including Exhibits and Annexes
thereto and together with the Notice of Grant, the “Agreement”) and the Plan.
(2) You have received, read and understand the Agreement, the Plan and the
prospectus for the Plan.
(3) If you are an employee providing services in the U.S., you agree in Section
3.12 of the Agreement to the arbitration agreement contained in Exhibit C of the
Agreement, which requires you to arbitrate most disputes with the Company or any
subsidiary.
(4) You agree that the Company, in its sole discretion, may satisfy any
withholding obligations in respect of the PSUs and any other performance stock
units or restricted stock units, if any, granted to you prior to the Grant Date
under the Plan or any other


1


Broadcom Plan PSU Agreement (2019.12)

--------------------------------------------------------------------------------





Company equity incentive plan (each, a “Prior Award”) in accordance with Section
2.6 of the Agreement by (i) withholding Shares issuable to you upon vesting of
the PSUs or such Prior Award, (ii) instructing a broker on your behalf to sell
Shares otherwise issuable to you upon vesting of the PSUs or such Prior Award
and submit proceeds of such sale to the Company or (iii) using any other method
permitted by Section 2.6 of the Agreement, the Plan or the equity incentive plan
pursuant to which such Prior Award was granted.
(5) You agree to accept as binding all decisions or interpretations of the Plan
Administrator or its delegate regarding any questions relating to the Plan or
the Agreement, including, if you provide services outside the United States, the
global provisions and any specific provisions for the country in which you
provide services, attached to the Agreement as Exhibit B (the “Foreign
Provisions”).
(6) You have read and agree to comply with the Company’s Insider Trading Policy.


Capitalized terms not specifically defined in this Notice shall have the
meanings specified in the Plan or the Agreement.




2


Broadcom Plan PSU Agreement (2019.12)

--------------------------------------------------------------------------------










BROADCOM CORPORATION
2012 STOCK INCENTIVE PLAN
PERFORMANCE STOCK UNIT AWARD AGREEMENT


Broadcom Inc., a Delaware corporation (the “Company”), pursuant to the Broadcom
Corporation 2012 Stock Incentive Plan, as amended from time to time (the
“Plan”), has granted to the grantee indicated in the attached Notice of Grant
(the “Notice of Grant”) an award of performance stock units (“Performance Stock
Units” or “PSUs”). The PSUs are subject to all of the terms and conditions set
forth in this Performance Stock Unit Award Agreement (including Exhibits and
Annexes thereto and together with the Notice of Grant, the “Agreement”) and the
Plan.
BY ACCEPTING THIS AWARD, YOU CONSENT TO THE USE AND SHARING OF YOUR PERSONAL
DATA AS SET FORTH IN THE APPLICABLE PROVISIONS IN EXHIBIT B.
ARTICLE I
GENERAL
1.1    Defined Terms. Capitalized terms not specifically defined in this
Agreement shall have the meanings specified in the Plan or in the Notice of
Grant, unless the context clearly requires otherwise.
(a)    “Termination of Consultancy” shall mean the time when the engagement of
Participant as a consultant to the Company or a Subsidiary is terminated for any
reason, with or without cause, including, but not by way of limitation, by
resignation, discharge, death, disability, or retirement, but excluding: (a)
terminations where there is a simultaneous employment or continuing employment
of Participant by the Company or any Subsidiary, and (b) terminations where
there is a simultaneous re-establishment of a consulting relationship or
continuing consulting relationship between Participant and the Company or any
Subsidiary. The Plan Administrator, in its absolute discretion, shall determine
the effect of all matters and questions relating to Termination of Consultancy,
including, but not by way of limitation, the question of whether a particular
leave of absence constitutes a Termination of Consultancy. Notwithstanding any
other provision of the Plan, the Company or any Subsidiary has an absolute and
unrestricted right to terminate a consultant’s service at any time for any
reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in writing.


1



--------------------------------------------------------------------------------









(b)    “Termination of Directorship” shall mean the time when Participant, if he
or she is or becomes a non-employee director of the Board, ceases to be a
director for any reason, including, but not by way of limitation, a termination
by resignation, failure to be elected, death or retirement. The Board, in its
sole and absolute discretion, shall determine the effect of all matters and
questions relating to Termination of Directorship with respect to non-employee
directors.
(c)    “Termination of Employment” shall mean the time when the
employee-employer relationship between Participant and the Company or any
Subsidiary is terminated for any reason, with or without cause, including, but
not by way of limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding: (a) terminations where there is a
simultaneous reemployment or continuing employment of Participant by the Company
or any Subsidiary, and (b) terminations where there is a simultaneous
establishment of a consulting relationship or continuing consulting relationship
between Participant and the Company or any Subsidiary. The Plan Administrator,
in its absolute discretion, shall determine the effect of all matters and
questions relating to Termination of Employment, including, but not by way of
limitation, the question of whether a particular leave of absence constitutes a
Termination of Employment.
(d)    “Termination of Services” shall mean Participant’s Termination of
Consultancy, Termination of Directorship or Termination of Employment, as
applicable.
1.2    General. Each Performance Stock Unit represents the right to receive a
number of Shares determined in accordance with Exhibit A if and when it vests.
The Performance Stock Units shall not be treated as property or as a trust fund
of any kind.
1.3    Incorporation of Terms of Plan. PSUs are subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
ARTICLE II


GRANT OF PERFORMANCE STOCK UNITS
2.1    Grant of PSUs. In consideration of your continued employment with or
service to the Company or a Subsidiary and for other good and valuable
consideration, effective as of the Grant Date set forth in the Notice of Grant
(the “Grant Date”), the Company granted to you the number of PSUs set forth in
the Notice of Grant.
2.2    Company’s Obligation to Pay. Subject to and until the PSUs will have
vested in the manner set forth in Article II hereof, you will have no right to
payment of any such PSUs.


2



--------------------------------------------------------------------------------









Prior to actual payment of any vested PSUs, such PSUs will represent an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company.
2.3    Vesting Schedule. Subject to Sections 2.4 and 3.12, your PSUs will vest
and become nonforfeitable according to the vesting schedule set forth in the
Notice of Grant as long as you have not had a Termination of Services prior to
the applicable Vesting Date. Unless otherwise determined by the Plan
Administrator, employment or service for a portion, even a substantial portion,
of the vesting period will not entitle you to any proportionate vesting or avoid
or mitigate a termination of rights and benefits upon or following a Termination
of Services as provided in Section 2.5 below or under the Plan.
2.4    Change in Control Treatment. In the event of a Change in Control prior to
the end of any Performance Period (as defined in Exhibit A), each Performance
Period then in effect shall be shortened to end at such date within ten (10)
days prior to the closing of the Change in Control as determined by the Plan
Administrator, the Achievement Factor for each such Performance Period shall be
calculated on a date occurring prior to the closing of the Change in Control, as
determined by the Plan Administrator, in its sole discretion, and such
Performance Stock Units will vest on the Vesting Date following the originally
scheduled Performance Period related to such Performance Stock Units, with the
number of Shares to be issued upon such vesting determined using the Achievement
Factor calculated in accordance with this Section 2.4, subject, in each case, to
you not experiencing a Termination of Services prior to the applicable Vesting
Date. For the avoidance of doubt, the Performance Stock Units shall be subject
to any accelerated vesting applicable to such Performance Stock Units under any
change in control plan you participate in or any change in control agreement you
are party to, in each case, in accordance with the terms thereof and using the
Achievement Factor determined in accordance with this Section 2.4.
2.5    Forfeiture, Termination and Cancellation upon Termination of Services.
Upon your Termination of Services prior to a Vesting Date for any or no reason,
the PSUs subject to such Performance Period will be automatically forfeited,
terminated and cancelled as of the applicable termination date without payment
of any consideration by the Company, and you, or your beneficiary or personal
representative, as the case may be, shall have no further rights hereunder. In
addition, any PSUs that do not vest in accordance with the Notice of Grant and
Exhibit A will be automatically forfeited, terminated and cancelled as of the
Determination Date applicable to such PSUs without payment of any consideration
by the Company, and you, or your beneficiary or personal representative, as the
case may be, shall have no further rights hereunder.
2.6    Payment after Vesting.
(a)    On or before the tenth (10th) day following the later of (i) the
Determination Date or (ii) the Vesting Date for each Performance Period, the
Company shall deliver to the Participant that number of Shares, if any, issuable
in respect of such Performance Period, as determined in accordance with the
Notice of Grant. Notwithstanding the foregoing, in the event Shares cannot be
issued because of the failure to meet one or more of the conditions set forth in
Section 2.8(a), (b) or (c) hereof, then the Shares shall be issued pursuant to
the preceding sentence


3



--------------------------------------------------------------------------------









as soon as administratively practicable after the Plan Administrator determines
that Shares can again be issued in accordance with Sections 2.8(a), (b) and (c)
hereof. Notwithstanding any discretion in the Plan, the Notice of Grant or this
Agreement to the contrary, upon vesting of the PSUs, Shares will be issued, if
at all, as set forth in this section. In no event will the PSUs be settled in
cash.


(b)     Notwithstanding anything to the contrary in this Agreement or the
agreements evidencing any Prior Awards, the Company shall be entitled to require
you to pay any sums required by applicable law to be withheld with respect to
the PSUs, the issuance of Shares or with respect to any Prior Awards. Such
payment shall be made in such form of consideration as determined by the Company
in its sole discretion, including:
(i)     Cash or check;
(ii)    Surrender or withholding of Shares otherwise issuable under the PSUs or
Prior Awards, as applicable, and having an aggregate fair market value on the
date of delivery sufficient to meet the withholding obligation, as determined by
the Company in its sole discretion;
(iii)    Other property acceptable to the Company in its sole discretion
(including cash resulting from a transaction (a “Sell to Cover”) in which the
Company, on your behalf, instructs Fidelity Stock Plan Services, LLC or one of
its affiliates or another agent selected by the Company (collectively, the
“Agent”) to sell a number of Shares issued to you sufficient to meet the
withholding obligation, as determined by the Company in its sole discretion, and
to remit proceeds of such sale to the Company sufficient to satisfy the
withholding obligation); or
(iv)     By deduction from other compensation payable to you.
If the Company requires or permits a Sell to Cover:
(A)     You hereby appoint the Agent as your agent and direct the Agent to (1)
sell on the open market at the then prevailing market price(s), on your behalf,
promptly after any PSUs (or Prior Awards) vest, such number of the Shares that
are issued in respect of such PSUs (or subject to or issued in respect of such
Prior Awards) as the Agent determines will generate sufficient proceeds to cover
(x) any estimated tax, social insurance, payroll, fringe benefit or similar
withholding obligations with respect to such vesting and (y) all applicable fees
and commissions due to, or required to be collected by, the Agent with respect
thereto and (2) in the Company’s discretion, apply any remaining funds to your
federal tax withholding or remit such remaining funds to you.
(B)    You hereby authorize the Company and the Agent to cooperate and
communicate with one another to determine the number of Shares to be sold
pursuant to subsection (A) above. You understand that to protect against
declines in the market price of Shares, the Agent may determine to sell more
than the minimum number of Shares needed to generate the required funds.


4



--------------------------------------------------------------------------------









(C)    You understand that the Agent may effect sales as provided in subsection
(A) above in one or more sales and that the average price for executions
resulting from bunched orders will be assigned to your account. In addition, you
acknowledge that it may not be possible to sell Shares as provided in subsection
(A) above due to (1) a legal or contractual restriction applicable to the Agent,
(2) a market disruption, or (3) rules governing order execution priority on the
national exchange where the Shares may be traded. In the event of the Agent’s
inability to sell Shares, you will continue to be responsible for the timely
payment to the Company and/or its affiliates of all federal, state, local and
foreign taxes that are required by applicable laws and regulations to be
withheld, including but not limited to those amounts specified in subsection (A)
above.
(D)     You acknowledge that, regardless of any other term or condition of this
Section 2.6(b), neither the Company nor the Agent will have any liability to you
for (1) special, indirect, punitive, exemplary, or consequential damages, or
incidental losses or damages of any kind, (2) any failure to perform or for any
delay in performance that results from a cause or circumstance that is beyond
its reasonable control, or (3) any claim relating to the timing of any Sell to
Cover, the price at which Shares are sold in any Sell to Cover, or the timing of
the delivery to you of any Shares following any Sell to Cover. Regardless of the
Company’s or any Subsidiary’s actions in connection with tax withholding
pursuant to this Agreement, you acknowledge that the ultimate responsibility for
any and all tax-related items imposed on you in connection with any aspect of
the PSUs (and any Prior Awards) and any Shares issued upon vesting of the PSUs
(or subject to or issued in respect of your Prior Awards) is and remains your
responsibility and liability. Except as expressly stated herein, neither the
Company nor any Subsidiary makes any commitment to structure the PSUs (or any
Prior Award) to reduce or eliminate your liability for tax-related items.
(E)    You hereby agree to execute and deliver to the Agent any other agreements
or documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of this Section 2.6(b). The Agent is a third-party
beneficiary of this Section 2.6(b).
This Section 2.6(b) shall survive termination of this Agreement until all tax
withholding obligations arising in connection with this Award have been
satisfied.
The Company shall not be obligated to deliver any Shares to you unless and until
you have paid or otherwise satisfied in full the amount of all federal, state,
local and foreign taxes required to be withheld in connection with the grant,
vesting or settlement of the PSUs.
2.7    Rights as Stockholder. As a holder of PSUs you are not, and do not have
any of the rights or privileges of, a stockholder of the Company, including,
without limitation, any dividend rights or voting rights, in respect of the PSUs
and any Shares issuable upon vesting or settlement thereof unless and until such
Shares shall have been actually issued by the Company to you. No adjustment will
be made for a dividend or other right for which the record date is prior to the
date the Shares are issued, except as provided in Section II.A of Article Three
of the Plan.




5



--------------------------------------------------------------------------------









2.8    Conditions to Delivery of Shares. Subject to Section VI of Article Five
of the Plan, the Shares deliverable hereunder, or any portion thereof, may be
either previously authorized but unissued Shares or issued Shares which have
then been reacquired by the Company. Such Shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any Shares
deliverable hereunder prior to fulfillment of all of the following conditions:


(a)    The admission of such Shares to listing on all stock exchanges on which
the Shares are then listed;


(b)    The completion of any registration or other qualification of such Shares
under any state, federal or foreign law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Plan Administrator shall, in its absolute discretion, deem necessary
or advisable;


(c)    The obtaining of any approval or other clearance from any state, federal
or foreign governmental agency which the Plan Administrator shall, in its
absolute discretion, determine to be necessary or advisable;


(d)    The receipt by the Company of full payment for such Shares, including
payment of any applicable withholding tax, which may be in one or more of the
forms of consideration permitted under Section 2.6 hereof; and


(e)    The lapse of such reasonable period of time following a Vesting Date as
the Plan Administrator may from time to time establish for reasons of
administrative convenience.
ARTICLE III
OTHER PROVISIONS
3.1    Administration. The Plan Administrator shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Plan Administrator in good faith
shall be final and binding upon you, the Company and all other interested
persons. No member of the Plan Administrator or the Board shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan, this Agreement or the PSUs.
3.2    Adjustments Upon Specified Events. In addition, upon the occurrence of
certain events relating to the Shares contemplated by Section V.E of Article One
and Section II of Article Three of the Plan (including, without limitation, an
extraordinary cash dividend on such Shares), the Plan Administrator shall make
such adjustments as the Plan Administrator deems appropriate


6



--------------------------------------------------------------------------------









in the number of Performance Stock Units then outstanding and the number and
kind of securities that may be issued in respect of the Performance Stock Units.
You acknowledge that the PSUs are subject to modification and termination in
certain events as provided in this Agreement and Articles One and Three of the
Plan.
3.3    Grant is Not Transferable. Your PSUs may not be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and will not be subject to sale under execution, attachment or similar process.
Upon any attempt to transfer, assign, pledge, hypothecate or otherwise dispose
of the PSUs, or any right or privilege conferred hereby, or upon any attempted
sale under any execution, attachment or similar process, the PSUs will terminate
immediately and will become null and void.
3.4    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at the Participant’s last address
reflected on the Company’s records, including any email address. By a notice
given pursuant to this Section 3.4, either party may hereafter designate a
different address for notices to be given to that party. Any notice to the
Company shall be deemed given when actually received. Any notice given by the
Company shall be deemed given when sent via email or 5 U.S. business days after
mailing.
3.5    Titles. Titles provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
3.6    Governing Law; Severability. The laws of the State of California shall
govern the interpretation, validity, administration, enforcement and performance
of the terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
3.7    Conformity to Securities Laws. You acknowledge that the Plan and this
Agreement are intended to conform to the extent necessary with all provisions of
the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state and
foreign securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the PSUs are granted, only in such
a manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.    
3.8    Amendments, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Plan
Administrator or the Board, provided, that, except as may otherwise be provided
by the Plan, no amendment, modification, suspension


7



--------------------------------------------------------------------------------









or termination of this Agreement shall adversely affect the PSUs in any material
way without your prior written consent.
3.9    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 3.3 hereof, this Agreement
shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.
3.10    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if you are subject to Section 16 of the
Exchange Act, the Plan, the PSUs and this Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under Section
16 of the Exchange Act (including any amendment to Rule 16b-3 of the Exchange
Act) that are requirements for the application of such exemptive rule. To the
extent permitted by and necessary to comply with applicable law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.
3.11    Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall be interpreted as forming an employment or service contract with the
Company or any Parent or Subsidiary or as conferring upon you any right to
continue to serve as an employee or other service provider of the Company or any
of its Subsidiaries.
3.12    Dispute Resolution. By accepting the PSUs, if you are an employee
providing services in the U.S., you agree to the provisions of, and to be bound
by, the Broadcom Inc. Employment Arbitration Agreement attached as Exhibit C
hereto (the “Arbitration Agreement”). In the event you violate the Arbitration
Agreement, any unvested PSUs will thereupon be cancelled for no consideration.
3.13    Entire Agreement. The Plan, the Notice of Grant and this Agreement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof.
3.14    Section 409A. The PSUs are not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan or this Agreement, if at any
time the Plan Administrator determines that the PSUs (or any portion thereof)
may be subject to Section 409A, the Plan Administrator shall have the right in
its sole discretion (without any obligation to do so or to indemnify you or any
other person for failure to do so) to adopt such amendments to the Plan or this
Agreement or adopt other policies and procedures (including


8



--------------------------------------------------------------------------------









amendments, policies and procedures with retroactive effect), or take any other
actions, as the Plan Administrator determines are necessary or appropriate
either for the PSUs to be exempt from the application of Section 409A or to
comply with the requirements of Section 409A.
3.15    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. Neither the Plan nor any
underlying program, in and of itself, has any assets. The Participant shall have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the PSUs, and
rights no greater than the right to receive the Shares as a general unsecured
creditor with respect to PSUs, as and when payable hereunder.
    
3.16    Additional Terms for Participants Providing Services Outside the United
States. To the extent you provide services to the Company or a Subsidiary in a
country other than the United States, the PSUs shall be subject to such
additional or substitute terms as shall be set forth for such country in Exhibit
B attached hereto. If you relocate to one of the countries included in Exhibit B
during the life of the PSUs, Exhibit B, including the provisions for such
country, shall apply to you and the PSUs, to the extent the Company determines
that the application of such provisions is necessary or advisable in order to
comply with applicable law or facilitate the administration of the Plan. In
addition, the Company reserves the right to impose other requirements on the
PSUs and the Shares issued upon vesting of the PSUs, to the extent the Company
determines it is necessary or advisable in order to comply with
local laws or facilitate the administration of the Plan, and to require you to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
  


* * * * *




9



--------------------------------------------------------------------------------






EXHIBIT A
TO BROADCOM CORPORATION
2012 STOCK INCENTIVE PLAN
PERFORMANCE STOCK UNIT AWARD AGREEMENT


PERFORMANCE CRITERIA AND MEASUREMENT


1.
Definitions.

For the purposes of the charts, calculations and conditions below:
a.
“Average Market Value,” with respect to a company, shall mean the average
closing trading price of a company’s shares on the principal exchange on which
such shares are then traded, during the 30 consecutive calendar days ending on
(and including) a specified date, as reported by the applicable principal
exchange on which such company’s shares are listed or quoted, or by such other
authoritative source as the Plan Administrator may determine.

b.
“Prior Achievement Sum” means the sum of the Achievement Factors (as defined
below) for Performance Period 1, Performance Period 2 and Performance Period 3.

c.
“Relative TSR” shall mean the Company’s TSR relative to the TSR of the companies
that comprise the S&P 500 Index as of the last day of the Performance Period,
expressed as a percentile.

d.
“TSR” means the compound annual total stockholder return of the Company (or of a
company in the S&P 500 Index, as applicable), as measured by the change in the
price of a Share (or the publicly traded securities of a company in the S&P 500
Index, as applicable) over the Performance Period (positive or negative),
calculated based on the Average Market Value on the first day of the Performance
Period as the beginning share price, and the Average Market Value on the last
day of the Performance Period as the ending share price, and assuming dividends
(if any) are reinvested based on the price of a Share (or the publicly traded
securities of a company in the S&P 500 Index, as applicable) in accordance with
the “gross” or “total” return methodology as defined by S&P Dow Jones.

2.
Performance Periods.  There shall be four performance periods (each, a
“Performance Period”) as follows:  March 2 on or immediately preceding the Grant
Date (the “Performance Period Commencement Date”) through March 1 of the first
calendar year following the Performance Period Commencement Date (“Performance
Period 1”), the Performance Period Commencement Date through March 1 of the
second calendar year



A – 1



--------------------------------------------------------------------------------





following the Performance Period Commencement Date (“Performance Period 2”), the
Performance Period Commencement Date through the March 1 of the third calendar
year following the Performance Period Commencement Date (“Performance Period 3”)
and the Performance Period Commencement Date through March 1 of the fourth
calendar year following the Performance Period Commencement Date (“Performance
Period 4”).


3.
Achievement Factor. As soon as administratively practicable, and in any event
within 60 days, following the end of each Performance Period, the Plan
Administrator shall determine the Relative TSR for such Performance Period and
calculate the Achievement Factor (such date of determination, the “Determination
Date”). For the purposes hereof, “Achievement Factor” shall mean that factor
determined under the applicable table below.

Relative TSR
Performance Periods 1, 2 and 3
Achievement Factor
Below the 25th percentile of the S&P 500
0
At the 25th percentile of the S&P 500
0.50
At or above the 50th percentile of the S&P 500
1





Relative TSR
Performance Period 4
Achievement Factor
Below the 25th percentile of the S&P 500
0
At the 25th percentile of the S&P 500
Prior Achievement Sum greater than or equal to 1.5 = 0.5.
Prior Achievement Sum less than 1.5 = 2 less the Prior Achievement Sum.
At the 50th percentile of the S&P 500
4 less the Prior Achievement Sum.
At or above the 75th percentile of the S&P 500
Absolute TSR Negative = 4 less the Prior Achievement Sum.
Absolute TSR Neutral or Positive = 8 less the Prior Achievement Sum.



If the Relative TSR achieved during the applicable Performance Period is between
two of the levels set forth in the tables above, the Achievement Factor shall be
determined using linear interpolation. For the avoidance of doubt, the Shares
issuable in respect of the PSUs shall in no event exceed two times the number of
PSUs shown in the Notice of Grant, and in the event the Relative TSR for the
Performance Period is less than the 25th percentile, the Achievement Factor
shall be 0 (i.e., no linear interpolation between the two lowest Relative TSR
achievement levels set forth in the tables above). If our absolute TSR is
negative for Performance Period 4, then the maximum number of Shares issuable in
respect of the PSUs is 100% of the number of PSUs shown in the Notice of Grant.




Broadcom Plan PSU Agreement (2019.12)

--------------------------------------------------------------------------------






EXHIBIT B
TO BROADCOM CORPORATION
2012 STOCK INCENTIVE PLAN
PERFORMANCE STOCK UNIT AWARD AGREEMENT




This Exhibit B includes (i) additional terms and conditions applicable to all
Participants providing services to the Company or a Subsidiary outside the
United States, and (ii) additional terms applicable to Participants providing
services to the Company or a Subsidiary in the countries identified below.


B - 1




Broadcom Plan PSU Agreement (2019.12)

--------------------------------------------------------------------------------






EXHIBIT C


BROADCOM INC. EMPLOYMENT ARBITRATION AGREEMENT






C - 1


Broadcom Plan PSU Agreement (2019.12)